 

Case 1:20-Cr-00297-JFK. Document 28 Filed 09/09/20 Rage 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

id wees Oo oe
USA LO uy
ove : oo #20 eR, (TFK)
0 Valle,
— : ~ x '

 

0 efile [Y 2ohd

to Octobe IC 20.28 at |f! {1:08 in Courtroom 20-¢
ae

’ ‘The conference in this case is adjourned from

 

 

 

. hese reo

SUP gE ea ne YF Re om I.
REL oy MELA L EM PEE EPS

  

SO ORDERED.

 

 

 

X
ew
Se
2 mmesch raheem eae am ati

 

fotesemtnam erro 8 oe ale cu ee ur nana icoriein

Dated: New York, New York —

| “7 -te hes 7

JOHN F. KEENAN
United States District Judge

 

(eee

~

 
